Summit C.P. No. CR97091987. Upon consideration of appellant’s motion to stay execution in the above-styled cause pending the exhaustion of state post-conviction remedies, and it appearing from the motion that posLconviction proceedings are pending,
IT IS ORDERED by the court that said motion be, and the same is hereby, granted.
IT IS FURTHER ORDERED by the court that execution of sentence be, and the same is hereby, stayed, pending the exhaustion of all proceedings for post-conviction relief before courts of this state, including any appeals.
IT IS FURTHER ORDERED that counsel for the appellant and for the appellee shall notify this court when all proceedings for post-conviction relief before courts of this state have been exhausted.